Order entered October         ,2012




                                            In The


                                 i tritt of !$exa at atlag

                                      No. 05-12-01226-CV

                            IN RE DAVID A. SCHUM, Relator

                         On Appeal from the 330th District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 05-9233-Y

                                          ORDER

      The Court has before it relator’s September 26, :2012 motion for rehearing on petition for

writ of mandamus. The Court DENIES the motion.




                                                     JUSTICE